Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 51-57 are pending in the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021has been entered.
Information Disclosure Statement

The information disclosure statement (IDS) dated 04/20/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 04/20/2021 and the following examiners statement of reasons for allowance, claims 51-57 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed A protocol to effect reduction of contrast-induced acute kidney injury (CI- AKI) and chronic kidney disease (CKD) in a patient resulting from a procedure that employs intravascular contrast media which protocol requires administering trimetazidine (TMZ) or a pharmaceutically acceptable salt thereof to said patient starting within about 12 hours prior to said patient undergoing said procedure and continuing administering said TMZ or salt for at least about 90 days following said procedure
The closest prior art is  Onbasili et al., Heart 2007; 93(6): 698-702 ("Onbasili").  does not teach starting  dosing as close to the  procedure as the 12 hours required by and does not dose over at least about 90 days  as instantly claimed, these deficiencies are not taught or rendered obvious by other art. 

Conclusion
Claims 51-57  (renumbered 1-7) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629